Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
In claims 1 and 21, “the first RFID strap mounting pad” lacks proper antecedent basis and should read “the first strap mounting pad”
In claims 1 and 21, “the antenna component” lacks proper antecedent basis and should read “the RFID antenna component”
In claim 1 and 21, lines 8-10, “a wide edge direction of the antenna component” lacks proper antecedent basis and should read “the wide edge direction of the RFID antenna component”
In claims 2-20, “The system” lacks proper antecedent basis and should read “The RFID tag system”
In claim 6, “the same width” lacks proper antecedent basis and should read “a same width”
In claim 11, “the axis of symmetry” lacks proper antecedent basis and should read “the strap axis of symmetry”
In claim 11, “the wide edge direction” lacks proper antecedent basis and should read “the wide edge direction of the RFID antenna component”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 13-14 recites the limitation "the first branch and the second branch".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al. (US PGPUB 2016/0321535 A1), hereinafter known as Ban.
Regarding claim 1, Ban discloses (Fig. 14) a radio frequency identification (RFID) tag system (81) comprising: a first strap mounting pad (6a) of an RFID antenna component; and a second strap mounting pad (6b) of the RFID antenna component, the second strap mounting pad (6a) being electrically coupled to the first RFID strap mounting pad (6b), wherein at least one of the first strap mounting pad (6a) and the second strap mounting pad (6b) extends diagonally with respect to a wide edge direction of the antenna component, thus making the RFID antenna component configured to receive both a strap that is parallel to a wide edge direction (3a and 4a) of the antenna component and a strap (center strap) that is perpendicular to a wide edge direction (3a and 4a wide edge) of the antenna component.

    PNG
    media_image1.png
    438
    463
    media_image1.png
    Greyscale

Regarding claim 14, Ban teaches (Fig. 14) wherein the first branch (6a and 3a) and the second branch (6b and 4a) are asymmetrically formed.
Regarding claim 15, Ban teaches (Fig. 14) further comprising a strap (center strap) that is attached to the first strap mounting pad (6a) and the second strap mounting pad (6b).
Regarding claim 16, Ban teaches (Fig. 14) further comprising an antenna (81) coupled to the RFID antenna component. 
Regarding claim 21, Ban discloses (Fig. 14) a radio frequency identification (RFID) tag method comprising: providing a first strap mounting pad (6a) of an RFID antenna component; and electrically coupling a second strap mounting pad (6b) of the RFID antenna component to the first RFID strap mounting pad (6a), wherein at least one of the first strap mounting pad (6a) and the second strap mounting pad (6b) extends diagonally with respect to a wide edge direction of the antenna component, thus making the RFID antenna component (81) configured to receive both a strap that is parallel to a wide edge direction (3a and 4a) of the antenna component and a strap (center strap) that is perpendicular to a wide edge direction (3a and 4a wide edge) of the antenna component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Yamagajo et al. (US PGPUB 2007/0273527 A1), hereinafter known as Yamagajo.
Regarding claim 2, Ban does not specifically teach wherein the first strap mounting pad comprises a first branch and a second branch.
However, Yamagajo teaches (Fig. 12) wherein the first strap mounting pad comprises a first branch (right 115) and a second branch (right 116).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yamagajo to include “wherein the first strap mounting pad comprises a first branch and a second branch,” as taught by Yamagajo, for the purpose of reducing frequency dependency of impedance (see also [0111]).
Regarding claim 3, Ban does not specifically teach wherein the second strap mounting pad comprises a third branch and a fourth branch.
However, Yamagajo teaches (Fig. 12) wherein the second strap mounting pad comprises a third branch (left 115) and a fourth branch (left 116).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yamagajo to include “wherein the second strap mounting pad comprises a third branch and a fourth branch,” as taught by Yamagajo, for the purpose of reducing frequency dependency of impedance (see also [0111]).
Regarding claim 5, Ban does not specifically teach wherein the first branch and the second branch define a channel.
However, Yamagajo teaches (Fig. 12) wherein the first branch (right 115) and a second branch (right 116) define a channel (center channel).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yamagajo to include “wherein the first branch and the second branch define a chann,” as taught by Yamagajo, for the purpose of reducing frequency dependency of impedance (see also [0111]).
Regarding claim 6, Ban does not specifically teach wherein the first branch and the second branch have the same width.
However, Yamagajo teaches (Fig. 12) wherein the first branch (116) and the second branch (115) have the same width.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yamagajo to include “wherein the first branch and the second branch have the same width,” as taught by Yamagajo, for the purpose of reducing frequency dependency of impedance (see also [0111]).
Regarding claim 13, Ban does not specifically teach wherein the first branch and the second branch are symmetrically formed.
However, Yamagajo teaches (Fig. 12) wherein the first branch (116) and the second branch (115) are symmetrically formed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yamagajo to include “wherein the first branch and the second branch are symmetrically formed,” as taught by Yamagajo, for the purpose of reducing frequency dependency of impedance (see also [0111]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Baba (US PGPUB 2006/0244600 A1).
Regarding claim 4, Ban does not specifically teach wherein the second strap mounting pad is round.
However, Baba teaches (Fig. 7) wherein the second strap mounting pad (14) is round. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Baba to include “wherein the second strap mounting pad is round,” as taught by Baba, for the purpose of improving stability (see also [0058]).
Regarding claim 9, Ban does not specifically teach wherein the first strap mounting pad and the second strap mounting pad have a rounded exterior border.
However, Baba teaches (Fig. 7) wherein a strap mounting pad (14) have a rounded exterior border. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Baba to include “strap mounting pad have a rounded exterior border,” as taught by Baba, for the purpose of improving stability (see also [0058]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Yamagajo as applied to claim 2 above, and in further view of Nguyen (US Patent No. 7262701 B1).
Regarding claim 7, Ban does not specifically teach wherein the first branch and the second branch have different widths.
However, Nguyen teaches (Fig. 1) wherein the first branch (114) and the second branch (118) have different widths. 

    PNG
    media_image2.png
    554
    497
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Nguyen to include “wherein the first branch and the second branch have different widths,” as taught by Nguyen, for the purpose of improving performance with impedance matching (see also col. 4, lines 30-52).
Regarding claim 20, Ban does not specifically teach wherein the different widths causes a known and a fixed amount of tuning for an antenna.
However, Nguyen teaches (Fig. 1) wherein the different widths causes a known and a fixed amount of tuning for an antenna (col. 4, lines 30-52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Nguyen to include “wherein the different widths causes a known and a fixed amount of tuning for an antenna,” as taught by Nguyen, for the purpose of improving performance with impedance matching (see also col. 4, lines 30-52).

Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Yakubo et al. (US PGPUB 2008/0158092 A1), hereinafter known as Yakubo.
Regarding claim 8, Ban does not specifically teach wherein the first strap mounting pad includes an intersection that the first branch and the second branch each extend from, and the first branch and the second branch each widen in width as they extend away from the intersection.
However, Yakubo teaches (Fig. 5C) wherein the first strap mounting pad includes an intersection that the first branch (102a) and the second branch (102c) each extend from, and the first branch (102a) and the second branch (102c) each widen in width as they extend away from the intersection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yakubo to include “wherein the first strap mounting pad includes an intersection that the first branch and the second branch each extend from, and the first branch and the second branch each widen in width as they extend away from the intersection,” as taught by Yakubo, for the purpose of allowing for multiple frequencies (see also [0070]).
Regarding claim 17, Ban does not specifically teach wherein the antenna has a first set of radio frequency characteristics when an RFID strap is attached to the first strap mounting pad and the second strap mounting pad parallel to an antenna wide edge direction, and the antenna has a second set of radio frequency characteristics when the RFID strap is attached to the first strap mounting pad and the second strap mounting pad perpendicular to the antenna wide edge direction, wherein the second set of radio frequency characteristics are within a threshold percentage greater than and less than the first set of radio frequency characteristics.
However, Yakubo teaches (Fig. 5C) wherein the antenna has a first set of radio frequency characteristics when an RFID strap is attached to the first strap mounting pad (102a and 102c) and the second strap mounting pad (102b and 102d) parallel to an antenna wide edge direction, and the antenna has a second set of radio frequency characteristics when the RFID strap is attached to the first strap mounting pad (102a and 102c) and the second strap mounting pad (102b and 102d) perpendicular to the antenna wide edge direction, wherein the second set of radio frequency characteristics are within a threshold percentage greater than and less than the first set of radio frequency characteristics ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yakubo to include “wherein the antenna has a first set of radio frequency characteristics when an RFID strap is attached to the first strap mounting pad and the second strap mounting pad parallel to an antenna wide edge direction, and the antenna has a second set of radio frequency characteristics when the RFID strap is attached to the first strap mounting pad and the second strap mounting pad perpendicular to the antenna wide edge direction, wherein the second set of radio frequency characteristics are within a threshold percentage greater than and less than the first set of radio frequency characteristics,” as taught by Yakubo, for the purpose of allowing for multiple frequencies (see also [0070]).
Regarding claim 18, Ban does not specifically teach wherein the threshold percentage is one of 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 12%, 14%, 16%, 18%, 20%, or 25%.
However, Yakubo teaches wherein the threshold percentage is one of 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 12%, 14%, 16%, 18%, 20%, or 25% ([0050]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yakubo to include “wherein the first and second branch form an arc,” as taught by Yakubo, for the purpose of allowing for multiple frequencies (see also [0023]).
Regarding claim 19, Ban does not specifically teach wherein the first and second branch form an arc.
However, Yakubo teaches (Fig. 5C) wherein the first and second branch (102a and 102) form an arc.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Yakubo to include “wherein the first and second branch form an arc,” as taught by Yakubo, for the purpose of allowing for multiple frequencies (see also [0070]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Baba et al. (US PGPUB 2008/0314993 A1).
Regarding claim 10, Ban does not specifically teach wherein the first strap mounting pad and the second strap mounting pad have a circular exterior border.
However, Baba et al. teaches (Fig. 2) wherein the first strap mounting pad and the second strap mounting pad have a circular exterior border (32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Baba et al. to include “wherein the first strap mounting pad and the second strap mounting pad have a circular exterior border,” as taught by Baba et al., for the purpose of simplifying manufacture (see also [0058]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Omura et al. (US Patent No. 9251456 B2), hereinafter known as Omura.
Regarding claim 11, Ban does not specifically teach wherein a strap axis of symmetry extends between a center of the first mounting pad and the second mounting pad, and the axis of symmetry is oriented diagonally with respect to the wide edge direction.
However, Omura teaches (Fig. 8) wherein a strap axis of symmetry extends between a center of the first mounting pad (3c) and the second mounting pad (3c), and the axis of symmetry is oriented diagonally with respect to the wide edge direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Omura to include “wherein a strap axis of symmetry extends between a center of the first mounting pad and the second mounting pad, and the axis of symmetry is oriented diagonally with respect to the wide edge direction,” as taught by Omura, for the purpose of improving gain or efficiency (see also col. 8, lines 9-12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ban in view of Ueki et al. (US PGPUB 2021/0034939 A1), hereinafter known as Ueki.
Regarding claim 12, Ban does not specifically teach further comprising an antenna substrate web supporting a wide edge leading antenna.
However, Ueki teaches (Fig. 3) an antenna substrate web (L5) supporting a wide edge leading antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RFID tag system of Ban with Ueki to include “an antenna substrate web supporting a wide edge leading antenna,” as taught by Ueki, for the purpose of achieving stable communication (see also [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845